 



Exhibit 10.1
PERFORMANCE SHARE UNIT AWARD AGREEMENT
     This Performance Share Unit Award Agreement (“Agreement”) is entered into
effective as of March 3, 2008, (the “Grant Date”), by and between Waste
Management, Inc., a Delaware corporation (together with its Subsidiaries and
Affiliates, the “Company”), and you, (the “Employee”), pursuant to the Waste
Management, Inc. 2004 Stock Incentive Plan (the “Plan”). Employee and the
Company agree to execute such further instruments and to take such further
action as may reasonably be necessary to carry out the intent of this Agreement.
The terms and conditions of this Agreement as offered herein must be accepted by
Employee prior to March 31, 2008. Failure to timely accept the terms by such
time will result in the immediate and irrevocable cancellation of the Award
offered.
     1. Grant. In accordance with, and subject to, the terms of the Plan, the
Company hereby grants to Employee a Performance Share Unit Award (the “Award”)
subject to the terms and conditions set forth herein. Performance Share Units
are notational units of measurement denominated in shares of common stock of
Waste Management, Inc., $.01 par value, (“Common Stock”), subject to the
conditions and restrictions on transferability set forth below and in the Plan.
     2. Performance Vesting Requirement.
     (a) The “Performance Period” for this Award shall be the 36-month period
commencing on January 1, 2008 and ending on December 31, 2010. The Award shall
be subject to performance vesting requirements based upon the achievement of the
Incentive Formula established under the Plan, reduced so that the Award that is
paid to the Employee hereunder does not exceed the amount computed under the
performance goals specified below, subject to certification of the degree of
achievement of such performance goals by the Committee.
     (b) The measurement tools for determining level of achievement shall be the
following two performance goals:

  (i)   Average Return on Invested Capital for the 36-month period beginning
January 1, 2008 and ending December 31, 2010; and     (ii)   cumulative Earnings
Per Share for the Performance Period, as measured by the sum of Earnings Per
Share for each of the 12-month periods ending December 31 of 2008, 2009 and
2010.

Each of the performance goals represents 50% of the Target Award under this
Agreement. Each of these performance goals will be separately measured.
Calculation of these measurement tools will be performed by the Committee,
subject to all authority granted under the terms of the Plan.
     (c) Notwithstanding any other term of the Agreement to the contrary, in
order to be eligible to vest in any portion of the Award, Employee must also

-1-



--------------------------------------------------------------------------------



 



have entered into an agreement containing restrictive covenants concerning
limitations on Employee’s behavior following termination of employment that is
satisfactory to the Company and its affiliates.
     3. Determining Number of Performance Share Units Earned.
     (a) The Target Award for Employee under this Agreement is the target number
of Performance Share Units announced on March 3, 2008, with the Target Award
relevant to each performance goal equal to one-half of this amount. The actual
number of Performance Share Units earned by Employee will be determined as
described below, based upon the actual achievement of each performance goal for
the Performance Period. The “Threshold Performance” is the minimum level of
performance that must be achieved to qualify for any Award; “Target Performance”
is the expected level achievement for the relevant performance goal; and
“Maximum Performance” is the maximum level of performance that could be achieved
that would result in an increase in the number of Performance Share Units earned
under the applicable performance goal. These performance goals will be announced
to Employee by no later than March 15, 2008, following calculation of year-end
financial reporting for 2007. Subject to adjustment pursuant to Subsection 3(b),
3(c) and 3(d), each such percentage correlates to a number of Performance Share
Units that may be earned under this Award, as follows:

      Level Achieved During   Resulting Performance Share Units Performance
Period   Earned Threshold Performance   60% of applicable Target Award Target
Performance   100% of applicable Target Award Maximum Performance   200% of
applicable Target Award

     (b) In the event that the Company’s actual performance with respect to
either of the performance goals, to be measured independently of each other,
does not meet the level of Threshold Performance, no Performance Share Units
shall be earned under this Award with respect to such performance goal. Failure
to obtain Threshold Performance with respect to one performance goal will not
preclude receipt of Performance Share Units with respect to another performance
goal where Threshold Performance, or greater, has been achieved.
     (c) With respect to each performance goal, to be measured independently of
each other, if the Company’s actual performance for the Performance Period is
between Threshold Performance and Target Performance, the number of Performance
Share Units earned shall be interpolated between Threshold Performance and
Target Performance amounts.
     (d) With respect to each performance goal, to be measured independently of
each other, if the Company’s actual performance for the Performance Period is
between Target Performance and Maximum Performance,

-2-



--------------------------------------------------------------------------------



 



the number of Performance Share Units earned shall be interpolated between
Target Performance and Maximum Performance amounts.
     4. Timing and Form of Payout. Except as hereinafter provided, after the end
of the Performance Period, Employee shall be entitled to receive his total
number of Performance Shares Units determined under Section 3 and Dividend
Equivalents under Section 11. Unless timely deferred by Employee in accordance
with Section 12, upon vesting, each Performance Share Unit will be settled by
payment of one share of Common Stock, free of any restrictions. Payment of such
shares of Common Stock shall be made as soon as administratively feasible after
the Committee certifies the actual performance of the Company during the
Performance Period.
     5. Termination of Employment Due to Death or Disability. Upon Termination
of Employment from the Company by reason of Employee’s death or disability (as
determined by the Committee and within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Internal Revenue Code”)), or
upon Employee’s disability prior to a Termination of Employment (as determined
by the Committee and within the meaning of Section 409A of the Internal Revenue
Code), Employee (or in the case of Employee’s death, Employee’s beneficiary)
shall be entitled to receive the Performance Share Units Employee would have
been entitled to under Section 3 if he had remained employed until the last day
of the Performance Period. Unless further deferred pursuant to Employee’s
deferral election, the delivery of shares of Common Stock in satisfaction of
such Performance Share Units shall be made as soon as administratively feasible
after the end of the Performance Period.
     6. Involuntary Termination of Employment Without Cause by the Company or
Retirement by Employee. Upon either an involuntary Termination of Employment
from the Company without Cause by the Company or a qualifying Retirement by
Employee, Employee shall be entitled to receive the Performance Share Units and
related Dividend Equivalents that Employee would have been entitled to under
Section 3 if he or she had remained employed until the last day of the
Performance Period, multiplied by the fraction which has as its numerator the
total number of days that Employee was employed by the Company during the
Performance Period and has as its denominator 1,096 (being the number of
calendar days in the Performance Period). Unless further deferred pursuant to
Employee’s deferral election, the delivery of shares of Common Stock in
satisfaction of such Performance Share Units shall be made as soon as
administratively feasible after the end of the Performance Period.
     7. Termination of Employment for Any Other Reason. Except as provided in
Sections 5 and 6, Employee must be an employee of the Company continuously from
the date of this Award until the last day of the Performance Period to be
entitled to receive any shares of Common Stock with respect to any Performance
Share Units he may have earned hereunder.

-3-



--------------------------------------------------------------------------------



 



     8. Repayment of Benefits Arising from Misconduct.
     (a) Notwithstanding any provision of this Agreement to the contrary, if it
is determined by the Committee that Executive either engaged in or benefited
from Misconduct, as defined below, then, to the extent permitted by law,
Executive will refund to the Company any amounts, plus interest, received by
Executive under this Agreement. For purposes of this Section, “Misconduct” means
(i) any act or failure to act by any employee of the Company that (ii) caused or
was intended to cause a violation of the Company’s policies, generally accepted
accounting principles or any applicable laws in effect at the time of the act(s)
or failure(s) to act in question and that (iii) materially increased the value
of the payment or award received by Executive under this Agreement.
Determination as to the existence of Misconduct shall be made by an independent
third party (either a law firm or an accounting firm) appointed by the
Committee.
     (b) Following finding of Misconduct by such a third party, if Executive has
been accused engaging in Misconduct may dispute the occurrence of Misconduct
pursuant to binding arbitration. Individuals determined to have benefited from,
but not engaged in, Misconduct will have no right to challenge the finding of
Misconduct through arbitration. The Company and Executive hereby agree that any
dispute arising out of or relating to a finding that Executive engaged in
Misconduct shall be settled exclusively by final and binding arbitration, as
governed by the Federal Arbitration Act (9 U.S.C. 1 et seq.). The arbitration
proceeding, including the rendering of an award, shall be administered by JAMS
pursuant to its Employment Arbitration Rules and Procedures, which may be found
on the JAMS web site www.jamsadr.com. All expenses associated with the
arbitration shall be borne by Company. Such arbitration expenses will not
include attorney fees incurred by the respective parties. The award of the
arbitrator shall be final and binding upon the parties. Judgment on any
arbitration award may be entered in any court having jurisdiction.
     (c) The Company must initiate any attempt at recovery pursuant to this
Section within the earlier to occur of (i) one year after discovery of alleged
Misconduct or (ii) the second anniversary of Executive’s termination of
employment.
     (d) The provisions of this Section 8, without implication as to any other
section hereof, shall survive the expiration or termination of this Agreement
and of Executive’s employment.
     9. Acceleration upon Change in Control. Notwithstanding anything to the
contrary, if there is a Change in Control of Waste Management, Inc. prior to the
end of the Performance Period, Employee will be entitled to immediately receive
both (a) and (b), as follows:
     (a) the Performance Share Units that he would have otherwise received based
upon achievement of each performance goal after reducing the

-4-



--------------------------------------------------------------------------------



 



Performance Period so that it ends on the last day of the quarter preceding the
Change in Control (the “Early Measurement Date”) and making adjustments to
Target Performance so as to be equal to the performance budgeted for that period
and appropriate adjustments to Threshold Performance and Maximum Performance so
that they bear the same ratio to the Threshold Performance and Maximum
Performance amounts above as the revised Target Performance amounts bear to the
Target Performance amounts above, converted into a cash payment equivalent to
the number of Performance Share Units earned under this Section 9 multiplied by
the closing price of the Common Stock on the Early Measurement Date; and
     (b) as a substitute award for the lost opportunity to earn Performance
Share Units for the entire length of the original Performance Period:
     (i) if the successor entity was a publicly traded company as of the Early
Measurement Date, an award of restricted stock units in the successor entity
equal to the number of shares of common stock of the successor entity that could
have been purchased on the Early Measurement Date with an amount of cash equal
to the product of the following equation:

              TAP x EMD x CP

 
1096-EMD    

TAP = the number of Performance Share Units that could be earned for achievement
of the original Target Performance specified in Section 3(a)
EMD = the number of days occurring from the Grant Date to the Early Measurement
Date
CP = the closing price of a share of Common Stock of Waste Management, Inc. on
the Early Measurement Date
Any stock units in the successor entity awarded under this Section 9(b)(i) will
vest completely on or before December 31, 2010, provided that Employee remain
continuously employed with the successor entity until such date. The foregoing
notwithstanding, if there is an involuntary Termination of Employee for reason
other than Cause during the Window Period, Employee will become immediately
vested in full in the stock units in the successor entity awarded pursuant to
this Section 9(b)(i).
     (ii) if the successor entity was not a publicly traded company as of the
Early Measurement Date, a cash payment equal to the product of the following
equation:

              TAP x EMD x CP

 
1096-EMD    

-5-



--------------------------------------------------------------------------------



 



TAP = the number of Performance Share Units that could be earned for achievement
of the original Target Performance specified in Section 3(a)
EMD = the number of days occurring from the Grant Date to the Early Measurement
Date
CP = the closing price of a share of Common Stock of Waste Management, Inc. on
the Early Measurement Date
Any cash payment calculated under this Section 9(b)(ii) will be paid to Employee
on December 31, 2010, provided that Employee remain continuously employed with
the successor entity until such date. The foregoing notwithstanding, if there is
an involuntary Termination of Employee for reason other than Cause during the
Window Period, Employee will be paid by the successor entity the amount
determined pursuant to this Section 9(b)(ii).
     10. Forfeiture of Award. Upon Termination of Employment from the Company
for any reason other than death, retirement, disability, involuntary termination
by the Company without Cause, or Change in Control, Employee shall immediately
forfeit the Award, without the payment of any consideration or further
consideration by the Company. Upon forfeiture, neither Employee nor any
successors, heirs, assigns, or legal representatives of Employee shall
thereafter have any further rights or interest in the unvested portion of the
Award.
     11. Dividend Equivalents. No Dividend Equivalents will be paid on the
Performance Share Units until such time as: (i) the Performance Period has
ended; (ii) Employee has vested in the Award, and; (iii) the number of
Performance Share Units earned under this Award has been certified by the
Committee based on the actual performance of the Company during the Performance
Period. Reasonably promptly after all such events have occurred, the Company
will pay Employee a lump-sum cash amount in payment of Dividend Equivalents
based on the number of Performance Share Units earned under the Award multiplied
by the per share quarterly dividend payments made to shareholders of Company’s
Common Stock during the Performance Period (without any interest or
compounding). Notwithstanding the foregoing, any accumulated and unpaid Dividend
Equivalents attributable to Performance Share Units that are cancelled or
forfeited will not be paid and are immediately forfeited upon cancellation of
the Performance Share Units. Following the end of the Performance Period,
Dividend Equivalents will also be paid on vested Performance Share Units for
which a valid deferral election has been made pursuant to Section 12. With
respect to validly deferred and vested Performance Share Units, the Company will
pay Dividend Equivalents in cash at such times as dividends are paid on the
Company’s outstanding shares of Common Stock.
     12. Elective Deferrals.
     (a) The Committee may establish procedures pursuant to which Employee may
elect to defer, until a time or times later than the vesting of a Performance
Share Unit, receipt of all or a portion of the shares of Common

-6-



--------------------------------------------------------------------------------



 



Stock deliverable in respect of a Performance Share Unit, all on such terms and
conditions as the Committee (or its designee) shall determine in its sole
discretion If any such deferrals are permitted for Employee, then
notwithstanding any provision of this Agreement or the Plan to the contrary, an
Employee who elects such deferral shall not have any rights as a stockholder
with respect to any such deferred shares of Common Stock unless and until the
date the deferral expires and certificates representing such shares are required
to be delivered to Employee. The foregoing notwithstanding, no deferrals of
Dividend Equivalents related to any Performance Share Units under this Award
will be permitted. Moreover, the Committee further retains the authority and
discretion to modify and/or terminate existing deferral elections, procedures
and distribution options.
     (b) Notwithstanding any provision to the contrary in this Agreement, if
deferral of Performance Share Units is permitted, each provision of this
Agreement shall be interpreted to permit the deferral of compensation only as
allowed in compliance with the requirements of Section 409A of the Internal
Revenue Code and any provision that would conflict with such requirements shall
not be valid or enforceable. Employee acknowledges, without limitation, and
consents that application of Section 409A of the Internal Revenue Code to this
Agreement may require additional delay of payments otherwise payable under this
Agreement. Employee and the Company further hereby agree to execute such further
instruments and take such further action as reasonably may be necessary to
comply with Section 409A of the Internal Revenue Code.
     13. Restrictions on Transfer.
     (a) Absent prior written consent of the Committee, the Award granted
hereunder to Employee may not be sold, assigned, transferred, pledged or
otherwise encumbered, whether voluntarily or involuntarily, by operation of law
or otherwise; provided, however, that the transfer of any shares of Common Stock
with respect to the Performance Share Units earned hereunder shall not be
restricted by virtue of this Agreement.
     (b) Consistent with the foregoing, except as contemplated by Section 14, no
right or benefit under this Agreement shall be subject to transfer,
anticipation, alienation, sale, assignment, pledge, encumbrance or charge,
whether voluntary, involuntary, by operation of law or otherwise, and any
attempt to transfer, anticipate, alienate, sell, assign, pledge, encumber or
charge the same shall be void. No right or benefit hereunder shall in any manner
be liable for or subject to any debts, contracts, liabilities or torts of the
person entitled to such benefits. If Employee or his Beneficiary hereunder shall
attempt to transfer, anticipate, alienate, assign, sell, pledge, encumber or
charge any right or benefit hereunder, other than as contemplated by Section 14,
or if any creditor shall attempt to subject the same to a writ of garnishment,
attachment, execution sequestration, or any other form of process or involuntary
lien or seizure, then such attempt shall have no effect and shall be void.

-7-



--------------------------------------------------------------------------------



 



     14. Assignment and Transfers. Prior to the end of the Performance Period
and the delivery of the Common Stock with respect to any Performance Share Units
earned, the Award is not transferable (either voluntarily or involuntarily),
other than pursuant to a domestic relations order. Employee may designate a
beneficiary or beneficiaries (the “Beneficiary”) to whom the Performance Share
Units will pass upon Employee’s death and may change such designation from time
to time by filing a written designation of beneficiary on such form as may be
prescribed by the Company, provided that no such designation shall be effective
until filed with the Company. Following Employee’s death, the Performance Share
Units will pass to the designated Beneficiary and such person will be deemed
Employee for purposes of any applicable provisions of this Agreement. If no such
designation is made or if the designated Beneficiary does not survive Employee’s
death, the Performance Share Units shall pass by will or, if none, then by the
laws of descent and distribution.
     15. Withholding Tax. To the extent that the receipt of this Award, vesting,
or the delivery of the Common Stock with respect to any Performance Share Units
earned results in a taxable event to Employee for federal or state tax purposes,
Employee shall deliver to the Company at the time of such receipt, such amount
of money or shares of Common Stock earned or owned by Employee, at Employee’s
election, as the Company may require to meet its obligation under applicable tax
laws or regulations, and, if Employee fails to do so, the Company is authorized
to withhold from any cash or other form of remuneration then or thereafter
payable to Employee any tax required to be withheld by reasons of such resulting
taxation.
     16. Changes in Capital Structure. If the outstanding shares of Common Stock
or other securities of Waste Management, Inc., or both, shall at any time be
changed or exchanged by declaration of a stock dividend, stock split,
combination of shares, or recapitalization, the number of Performance Share
Units shall be appropriately and equitably adjusted so as to maintain the
proportionate number of shares.
     17. Compliance with Securities Laws. The Company will not be required to
deliver any shares of Common Stock pursuant to this Agreement, if, in the
opinion of counsel for the Company, such issuance would violate the Securities
Act of 1933 or any other applicable federal or state securities laws or
regulations. Prior to the issuance of any shares pursuant to this Agreement, the
Company may require that Employee (or Employee’s legal representative upon
Employee’s death or disability) enter into such written representations,
warranties and agreements as the Company may reasonably request in order to
comply with applicable securities laws or with this Agreement.
     18. Employee to Have no Rights as a Stockholder. Employee shall have no
rights as a stockholder with respect to any shares of Common Stock subject to
this Award prior to the date on which he or she is recorded as the holder of
such shares of Common Stock on the records of the Company.
     19. Successors and Assigns.
     (a) This Agreement shall bind and inure to the benefit of and be

-8-



--------------------------------------------------------------------------------



 



enforceable by Employee, the Company and their respective permitted successors
or assigns (including personal representatives, heirs and legatees), except that
Employee may not assign any rights or obligations under this Agreement except to
the extent, and in the manner, expressly permitted herein.
     (b) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.
     20. Limitation of Rights. Nothing in this Agreement or the Plan may be
construed to:
     (a) give Employee any right to be awarded any further Performance Share
Units (or other form of stock incentive awards) other than in the sole
discretion of the Committee;
     (b) give Employee or any other person any interest in any fund or in any
specified asset or assets of the Company (other than the Award and applicable
Common Stock following the vesting of such Award); or
     (c) confer upon Employee the right to continue in the employment or service
of the Company.
     21. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Texas, without reference to
principles of conflict of laws.
     22. Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.
     23. No Waiver. The failure of Employee or the Company to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right Employee or the Company may have under this Agreement shall not be deemed
to be a waiver of such provision or right or any other provision or right of
this Agreement.
     24. Definitions. Capitalized terms used in this Agreement and not otherwise
defined herein shall have the meanings set forth in the Plan. Certain other
terms used herein have definitions given to them in the first place in which
they are used. In addition, the following terms shall have the meanings set
forth in this Section 24.
     (a) “Average Return on Invested Capital” is defined to mean (i) average
NOPAT for the Performance Period, divided by (ii) average Invested Capital for
the Performance Period. For purposes of this Agreement, the Average Return on
Invested Capital for the Performance Period will be the product of:

-9-



--------------------------------------------------------------------------------



 



     
Numerator:
  (2008 NOPAT + 2009 NOPAT +2010 NOPAT) / 3
 
   
divided by
   
 
   
Denominator:
  (2008 Invested Capital + 2009 Invested Capital + 2010 Invested Capital)/ 3

     (b) “Board” means the Board of Directors of Waste Management, Inc.
     (c) “Cash” means cash as reported by the Company in publicly filed
financial statements during the Performance Period, plus Short-Term Investments
Available for Use.
     (d) “Cause” means any of the following: (i) willful or deliberate and
continual refusal to materially perform Employee’s employment duties reasonably
requested by the Company after receipt of written notice to Employee of such
failure to perform, specifying such failure (other than as a result of
Employee’s sickness, illness, injury, death or disability) and Employee fails to
cure such nonperformance within ten (10) days of receipt of said written notice;
(ii) breach of any statutory or common law duty of loyalty to the Company;
(iii) Employee has been convicted of, or pleaded nolo contendre to, any felony;
(iv) Employee willfully or intentionally caused material injury to the Company,
its property, or its assets; (v) Employee disclosed to unauthorized person(s)
proprietary or confidential information of the Company that causes a material
injury to the Company; (vi) any material violation or a repeated and willful
violation of the Company’s policies or procedures, including but not limited to,
the Company’s Code of Business Conduct and Ethics (or any successor policy) then
in effect.
     (e) “Change in Control” means the first to occur on or after the Grant Date
of any of the following events:
     (i) any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company representing twenty-five percent (25%) or more of
the combined voting power of the Company’s then outstanding voting securities;
     (ii) the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on the Grant
Date, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company’s stockholders was approved
or recommended by a vote of at least two-thirds (2/3rds) of the directors then
still in office who either were directors on the Grant Date or whose
appointment, election or nomination

-10-



--------------------------------------------------------------------------------



 



for election was previously so approved or recommended (the “Incumbent Board”);
     (iii) there is a consummated merger or consolidation of the Company with
any other corporation, other than (1) a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving or parent entity) more than
fifty percent (50%) of the combined voting power of the voting securities of the
Company or such surviving or parent entity outstanding immediately after such
merger or consolidation or (2) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person,
directly or indirectly, acquired twenty-five percent (25%) or more of the
combined voting power of the Company’s then outstanding securities; or
     (iv) the stockholders of the Company approve a plan of complete liquidation
of the Company or there is consummated an agreement for the sale or disposition
by the Company of all or substantially all of the Company’s assets (or any
transaction having a similar effect), other than a sale or disposition by the
Company of all or substantially all of the Company’s assets to an entity, at
least fifty percent (50%) of the combined voting power of the voting securities
of which are owned by stockholders of the Company in substantially the same
proportions as their ownership of the Company immediately prior to such sale.
     For purposes of this definition, the following terms shall have the
following meanings:
     (A) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under
the Exchange Act;
     (B) “Exchange Act” means the Securities and Exchange Act of 1934, as
amended from time to time;
     (C) “Person” shall have the meaning set forth in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (1) the Company, (2) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company,
(3) an employee benefit plan of the Company, (4) an underwriter temporarily
holding securities pursuant to an offering of such securities or (5) a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of shares of Common Stock.

-11-



--------------------------------------------------------------------------------



 



     This definition of Change in Control will be modified if and to the extent
necessary to ensure compliance with the requirements of Section 409A of the
Internal Revenue Code, and Employee and the Company agree to execute such
further instruments and take such further action as reasonably may be necessary
to comply with Section 409A of the Internal Revenue Code.
     (f) “Committee” means the Management Development and Compensation Committee
of the Board or such other committee of the Board as the Board may designate
from time to time.
     (g) “Depreciation and Amortization Costs and Expenses” has the meaning
assigned such term by the Company in publicly filed financial statements during
the Performance Period.
     (h) “Dividend Equivalent” means an amount of cash equal to all dividends
and other distributions (or the economic equivalent thereof) that are payable by
the Company on one share of Common Stock to stockholders of record.
     (i) “Earnings Per Share” means “diluted earnings per share” as reported by
the Company in publicly filed financial statements during the Performance
Period.
     (j) “EBIT” means the sum of Operating Revenue, less Operating Costs and
Expenses, less Selling, General and Administrative Costs and Expenses, less
Depreciation and Amortization Costs and Expenses.
     (k) “Goodwill” means the excess of the cost of an acquired company over the
sum of the fair market value of its identifiable individual assets, less the
liabilities. For purposes of calculation of this Award, the value of Goodwill
shall be the balance of such as reported by the Company in publicly filed
financial statements for each applicable year.
     (l) “Income Before Income Taxes” has the meaning assigned such terms by the
Company in publicly filed financial statements during the Performance Period.
     (m) “Invested Capital” means economic resources that are expected to help
generate future cash inflows or help reduce future cash outflows. Invested
Capital is equivalent to current maturities of long-term debt, plus long-term
debt, plus stockholders’ equity, less Cash and less Goodwill. For purposes of
calculation of this Award, the value of Invested Capital shall be the balance of
such as reported by the Company in publicly filed financial statements for each
applicable year.
     (n) “Net Operating Profit After Taxes” or “NOPAT” means the product of EBIT
multiplied by the sum of 1 minus the Tax Rate.

-12-



--------------------------------------------------------------------------------



 



     (o) “Operating Costs and Expenses” has the meaning assigned such term by
the Company in publicly filed financial statements during the Performance
Period, exclusive of Depreciation and Amortization.
     (p) “Operating Revenue” has the meaning assigned such term by the Company
in publicly filed financial statements during the Performance Period.
     (q) “Provision for Income Taxes” has the meaning assigned such term by the
Company in publicly filed financial statements during the Performance Period.
     (r) “Retirement” means the voluntary resignation of employment by Employee,
after Employee: (i) has attained the age of 55 or greater; (ii) has a sum of age
plus full years of Service with the Company equal to 65 or greater; and,
(iii) has completed at least 5 consecutive full years of Service with the
Company during the 5 year period immediately preceding the resignation.
     (s) “Selling, General and Administrative Costs and Expenses” has the
meaning assigned such term by the Company in publicly filed financial statements
during the Performance Period.
     (t) “Service” is measured from Employee’s original date of hire by the
Company, except as provided below. In the case of a break of employment by
Employee from the Company of one year or more in length, Employee’s service
before the break of employment shall not be included in his or her Service
hereunder. In the case of service with an entity acquired by the Company,
Employee’s service with such entity shall be considered Service hereunder, so
long as Employee remained continuously employed with such predecessor
company(ies) and the Company. In the case of a break of employment between a
predecessor company and the Company of any length, Employee’s Service shall be
measured from the original date of hire by the Company and shall not include any
service with any predecessor company.
     (u) “Short-Term Investments Available for Use” has the meaning assigned
such term by the Company in publicly filed financial statements during the
Performance Period.
     (v) “Tax Rate” means the product of Provision for Income Taxes divided by
Income Before Income Taxes.
     (w) “Termination of Employment” means the termination of Employee’s
employment with the Company. Temporary absences from employment because of
illness, vacation or leave of absence and transfers among Waste Management, Inc.
and its Subsidiaries and Affiliates will not be considered a Termination of
Employment. Any questions as to whether and when there has

-13-



--------------------------------------------------------------------------------



 



been a Termination of Employment, and the cause of such termination, shall be
determined by the Committee, and its determination will be final.
     (x) “Window Period” means the period commencing on the date occurring six
(6) months immediately prior to the date on which a Change in Control first
occurs and ending the second anniversary of the date on which a Change in
Control occurs.
     25. Entire Agreement.
     (a) Employee hereby acknowledges that he has received, reviewed and
accepted the terms and conditions applicable to this Agreement. Employee hereby
accepts such terms and conditions, subject to the provisions of the Plan and
administrative interpretations thereof including the attainment of the Incentive
Formula described therein. Employee further agrees that such terms and
conditions will control this Agreement, notwithstanding any provisions in any
employment agreement or in any prior awards.
     (b) Employee hereby acknowledges that he is to consult with and rely upon
only Employee’s own tax, legal, and financial advisors regarding the
consequences and risks of this Agreement and the award of Performance Share
Units.
     (c) This Agreement may not be amended or modified except by a written
agreement executed by the parties hereto or their respective successors and
legal representatives. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.
     26.    Electronic Delivery.    The Company may, in its sole discretion,
deliver any documents related to the Performance Share Units awarded under this
Agreement or the Plan by electronic means or request Employee’s consent to
participate in the administration of this Agreement and the Plan by electronic
means.  Employee hereby consents to receive such documents by electronic
delivery and agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.
     27. Counterparts. This Agreement may be executed in counterparts, which
together shall constitute one and the same original.

-14-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Waste Management, Inc. has caused this Agreement to be
duly executed by one of its officers thereunto duly authorized and Employee has
executed this Agreement, effective as of the day and year first above written.

                                                                     WASTE
MANAGEMENT, INC.
      /s/ Jay Romans       Jay Romans      Senior Vice President, Human
Resources        Employee    
Accepted by electronic confirmation
   

-15-